DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 16-30 are pending.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 16-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over US2014/0142078 (‘078) in view of Judge et al., Am J Cardiovasc Drugs 2011; 11 (5): 287-294.
‘078 teaches the use of the herein claimed compound (compound 15 of the ‘078 reference) in a method of treating muscle wasting syndromes including muscular dystrophy (e.g., Duchenne muscular dystrophy) via the modulation of NF-κB inhibition (see the abstract, [0012], [0054], [0239], [0243]).  ‘078 teaches the effective dosage dose range for adult humans is generally from 5 mg to 2 g/day. Tablets or other forms of presentation provided in discrete units may conveniently contain an amount of one or more compounds which is effective at such dosage or as a multiple of the same, for instance, units containing 5 mg to 500 mg, usually around 10 mg to 200 mg (see [0162]). ‘078 also teaches the duration between two dosing is up to 4 weeks apart (see [0166]).
‘078 does not expressly teach the effect of resulting ejection fraction. ‘078 does not expressly teach the herein claimed dosage.
Judge et al. teaches “cardiac dysfunction is a frequent manifestation of Duchenne muscular dystrophy (DMD) and a common cause of death for individuals with this condition. Early diastolic dysfunction and focal fibrosis proceed to dilated cardiomyopathy (DCM), complicated by heart failure and arrhythmia in most patients.” (see the abstract). Judge et al. teaches the cardiomyopathy that develops in DMD is characterized by normal or thinned left ventricular (LV) wall thickness and progressive decline in ejection fraction or fractional shortening (see page288, col. 1, third paragraph).
It would have been obvious to one of ordinary skill in the art at the time of filing to employ the method of ‘078 to treat DMD and improve the ejection fraction.
One of ordinary skill in the art would have been motivated to employ the method of ‘078 to treat DMD and improve the ejection fraction.  Since heart failure and the ejection function declined with the progression of the disease, treating DMD with the herein claimed active compound would be reasonably expected to result in improving the myocardial function and increasing the ejection fraction thereby.  In addition, the optimization of result effect parameters (dosage range, dosing regimens) is obvious as being within the skill of the artisan. The optimization of known effective amounts of known active agents to be administered, is considered well in the competence level of an ordinary skilled artisan in pharmaceutical science, involving merely routine skill in the art.  It has been held that it is within the skill in the art to select optimal parameters, such as amounts of ingredients, in a composition in order to achieve a beneficial effect. See In re Boesch, 205 USPQ 215 (CCPA 1980). It is also noted that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  The dosage range taught in the cited prior art encompasses that of the instant application. Therefore, case of prima facie obviousness exists.
The examiner notes that if multiple dosages are to be administered to the patient, and each administration is 4 weeks apart, the total treatment duration would be at least 8 weeks

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 16-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,799,514 (‘514) in view of ‘078. ‘514 teaches the use of the herein claimed compound to improve ejection fraction, in the dosage herein claimed (see claims 2-8 for example). ‘514 does not expressly teach the method of treating muscular dystrophy including DMD. 
‘078 teaches the use of the herein claimed compound (compound 15 of the ‘078 reference) in a method of treating muscle wasting syndromes including muscular dystrophy (e.g., Duchenne muscular dystrophy) via the modulation of NF-κB inhibition (see the abstract, [0012], [0054], [0239], [0243]).  ‘078 teaches the effective dosage dose range for adult humans is generally from 5 mg to 2 g/day. Tablets or other forms of presentation provided in discrete units may conveniently contain an amount of one or more compounds which is effective at such dosage or as a multiple of the same, for instance, units containing 5 mg to 500 mg, usually around 10 mg to 200 mg (see [0162]).
It would have been obvious to one of ordinary skill in the art to employ the herein claimed active in a method of treating DMD and improve ejection fraction.
One of ordinary skill in the art would have been motivated to employ the herein claimed active in a method of treating DMD and improve ejection fraction since the herein claimed active is well-known to be effective in treating DMD and at the same time, improving ejection fraction.  Employing the same compound for improving ejection fraction and treating DMD would be reasonably expected to be effective.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAN MING R HUI whose telephone number is (571)272-0626. The examiner can normally be reached Mon - Fri 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAN MING R HUI/Primary Examiner, Art Unit 1627